Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 1 of 31 Page ID #:8819



  1   [SEE SIGNATURE BLOCK FOR COUNSEL INFORMATION]
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION
 10
      SPEX TECHNOLOGIES, INC.,
 11                                          Case No. 8:16-CV-01790-JVS-AGR
 12              Plaintiff,
                                             KINGSTON TECHNOLOGY
 13                                          CORPORATION, KINGSTON
           v.                                DIGITAL, INC., AND KINGSTON
 14                                          TECHNOLOGY COMPANY, INC.’S
    KINGSTON TECHNOLOGY                      MEMORANDUM IN OPPOSITION
 15
    CORPORATION, KINGSTON                    TO SPEX TECHNOLOGIES, INC.’S
 16 DIGITAL, INC., KINGSTON                  MOTION FOR SUMMARY
    TECHNOLOGY COMPANY, INC.,                JUDGMENT OF NO INVALIDITY
 17
    IMATION CORPORATION,
 18 DATALOCKER INC., DATA LOCKER             Honorable James V. Selna
    INTERNATIONAL, LLC,
 19                                          Date: April 6, 2020
 20              Defendants.                 Time: 1:30 p.m.
                                             Courtroom: Santa Ana, 10C
 21
 22
 23
 24
 25
 26
 27
 28
Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 2 of 31 Page ID #:8820




  1                                             TABLE OF CONTENTS

  2   INTRODUCTION ....................................................................................................... 1
  3   LEGAL STANDARD.................................................................................................. 2
  4
      ARGUMENT ............................................................................................................... 2
  5
               I.       SPEX IS NOT ENTITLED TO SUMMARY JUDGMENT
  6                     REGARDING THE FORTEZZA CRYPTO CARD .............................. 2
  7
                        A.       Overview of the Fortezza Crypto Card ......................................... 2
  8
                        B.       Dr. Villasenor Properly Analyzed “Means for
  9                              Mediating” .................................................................................... 4
 10
                        C.       Dr. Villasenor Correctly Explains that the Fortezza
 11                              Crypto Card Anticipates Claim 55 of the ’135 Patent ................ 12
 12                     D.       Dr. Villasenor Correctly Explains that the Fortezza
 13                              Crypto Card Anticipates Claim 57 ............................................. 18
 14                     E.       Conclusion as to Fortezza Crypto Card ...................................... 21
 15            II.      KINGSTON HAS PUT FORTH EVIDENCE SHOWING
 16                     THE “FORTEZZA MULTI-FUNCTION CARD” IS PRIOR
                        ART ....................................................................................................... 21
 17
 18            III.     SPEX IS NOT ENTITLED TO SUMMARY JUDGMENT
                        “AS TO” A DOCUMENT WHICH KINGSTON HAS
 19                     NEVER ASSERTED INVALIDATES ANY CLAIM OF
 20                     SPEX’S PATENTS ............................................................................... 23

 21            IV.      SPEX IS NOT ENTITLED TO SUMMARY JUDGMENT
                        OF NO INVALIDITY OVER THE ADMITTED PRIOR
 22
                        ART ....................................................................................................... 24
 23
      CONCLUSION .......................................................................................................... 25
 24
 25
 26
 27
 28
                                                                    i              KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                                                       SUMMARY JUDGMENT OF NO INVALIDITY
                                                                                                    8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 3 of 31 Page ID #:8821




  1                                           TABLE OF AUTHORITIES

  2                                                                                                                       Page(s)
  3   Cases
  4   Abbott Labs. v. Sandoz, Inc.,
  5     566 F.3d 1282 (Fed. Cir. 2009) .................................................... 8, 16, 17, 19, 20
  6   Atlanta Attachment Co. v. Leggett & Platt, Inc.,
  7      516 F.3d 1361 (Fed. Cir. 2008) .......................................................................... 21

  8   Constant v. Advanced Micro-Devices, Inc.,
        848 F.2d 1560 (Fed. Cir. 1988) .......................................................................... 25
  9
 10   Ecolochem, Inc. v. S. California Edison Co.,
        227 F.3d 1361 (Fed. Cir. 2000) .................................................................... 12, 14
 11
      Interactive Gift Exp., Inc. v. Compuserve Inc.,
 12      256 F.3d 1323 (Fed. Cir. 2001) .......................................................................... 15
 13
      Irise v. Axure Software Sols., Inc.,
 14       No. CV08-03601 SJO 2009 WL 3615075, at *33 (C.D. Cal. Sept.
 15       11, 2009) ............................................................................................................. 16

 16   Lacks Industries, Inc. v. McKechnie Vehicle Components USA, Inc.,
        322 F.3d 1335 (Fed. Cir. 2003) .......................................................................... 22
 17
 18   Link Treasure Ltd. v. Baby Trend, Inc.,
         809 F. Supp. 2d 1191 (C.D. Cal. 2011) ........................................................ 21, 22
 19
      Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
 20
        475 U.S. 574 (1986).......................................................................................... 2, 3
 21
      Moba, B.V. v. Diamond Automation, Inc.,
 22     325 F.3d 1306 (Fed. Cir. 2003) .......................................................................... 15
 23
      Odetics, Inc. v. Storage Tech. Corp.,
 24     185 F.3d 1259 (Fed. Cir. 1999) ........................................................................ 7, 8
 25   Riverwood Int’l Corp. v. R.A. Jones & Co.,
 26      324 F.3d 1346 (Fed. Cir. 2003) .......................................................................... 24
 27   Sjolund v. Musland,
         847 F.2d 1573 (Fed. Cir. 1988) .......................................................................... 25
 28
                                                   ii              KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                                                         SUMMARY JUDGMENT OF NO INVALIDITY
                                                                                                     8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 4 of 31 Page ID #:8822




  1                             TABLE OF AUTHORITIES - CONTINUED

  2                                                                                                                   Page(s)
  3   Cases
  4   St. Clair Intellectual Prop. Consultants, Inc. v. Matsushita Elec. Indus. Co.,
  5       No. CA 04-1436-LPS, 2012 WL 1015993 (D. Del. Mar. 26, 2012), aff’d,
          522 F. App’x 915 (Fed. Cir. 2013) ................................................................. 9, 10
  6
  7   Toro Co. v. Deere & Co.,
         355 F.3d 1313 (Fed. Cir. 2004) ............................................................................ 7
  8
      Western Digital Corp. v. SPEX Technologies, Inc.,
  9     IPR2018-00084 (P.T.A.B. Apr. 25, 2018.) ........................................................ 16
 10
      Statutes
 11
      35 U.S.C. ¶ 102(b) ................................................................................................... 21
 12
 13   35 U.S.C. § 102(b) ............................................................................................... 3, 22

 14   Other Authorities
 15   Fed. R. Civ. P. 56(a) .................................................................................................. 2
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                  iii            KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                                                     SUMMARY JUDGMENT OF NO INVALIDITY
                                                                                                  8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 5 of 31 Page ID #:8823




  1                                     INTRODUCTION
  2         SPEX’s motion for summary judgment as to invalidity should be denied. As
  3   to the Fortezza Crypto Card, SPEX attempts to shoe-horn this Court’s analysis of
  4   Apricorn’s previous-considered Fortezza ground, but SPEX ignores that Kingston
  5   utilized different evidence, different arguments, and a different expert than
  6   Apricorn. Kingston’s analysis strictly comports with what this Court said was
  7   required in its previous order in the Apricorn case. Indeed, SPEX does not even
  8   allege that Kingston’s expert failed to analyze the “overall structure” of the means
  9   for mediating limitation, and thus does not even allege that Kingston’s analysis of
 10   Fortezza suffers the same issues that the Court found in Apricorn’s analysis.
 11         To the contrary, SPEX’s motion is based on arguing precisely what this Court
 12   found to be improper in the Apricorn case—focusing on a few minor components in
 13   direct contravention of this Court’s prior ruling that “this type of parsing or
 14   deconstruction for purposes of showing structural equivalence . . . is not the
 15   appropriate way to conduct the analysis.” SPEX’s arguments with respect to the
 16   method claims of the ’135 patent should also be rejected as contrary to binding
 17   Federal Circuit law as to how claims are to be interpreted and as contrary to how
 18   SPEX itself analyzed claim limitations for its infringement case.
 19         SPEX’s other arguments are equally unavailing. SPEX seeks summary
 20   judgment that the Fortezza Multi-Function card is not prior art—ignoring documents
 21   it produced in this litigation showing that the Fortezza Multi-Function card was on
 22   sale prior to the priority date of its patents. SPEX also seeks summary judgment as
 23   to a document which Kingston has never argued invalidates any claim of either the
 24   ’802 and ’135 patent, in a back-handed attempt to preclude Kingston’s expert from
 25   properly using this document in the ground Kingston actually put forward. And
 26   SPEX seeks summary judgment of no invalidity on Kingston’s admitted prior art
 27   ground, ignoring binding admissions made by its witnesses.
 28
                                                 1          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                                SUMMARY JUDGMENT OF NO INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 6 of 31 Page ID #:8824




  1                                  LEGAL STANDARD
  2         Summary judgment is proper only if “the movant shows that there is no genuine
  3   dispute as to any material fact and the movant is entitled to judgment as a matter of
  4   law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of proving that no
  5   genuine issue of material fact exists. See Matsushita Elec. Indus. Co. v. Zenith Radio
  6   Corp., 475 U.S. 574, 585 n.10 (1986).
  7                                      ARGUMENT
  8   I.    SPEX IS NOT ENTITLED TO SUMMARY JUDGMENT REGARDING
  9         THE FORTEZZA CRYPTO CARD
            SPEX first requests summary judgment of no invalidity as to the Fortezza
 10
      Crypto Card (also referred to herein as the “Fortezza card”). We begin by providing
 11
      an overview of the Fortezza card before explaining why SPEX is wrong as to each
 12
      of the arguments it raises.
 13
 14         A.     Overview of the Fortezza Crypto Card
            The “Fortezza Crypto Card” is a “detachable PCMCIA card intended to be
 15
      plugged into any computer with a PC-Card expansion slot and appropriate support
 16
      software that provides a number of security functions to the host computer,
 17
      including encryption.” (See Dkt. 224-1, at ¶ 195 (internal quotation marks
 18
      omitted).) The card was developed by the National Security Agency (NSA) starting
 19
      in 1993 as part of a program to “develop a low-cost-per-user product to protect U.S.
 20
      Government Type II (Unclassified, but Sensitive) data.” (Id. at ¶ 180 (internal
 21
      quotation marks omitted.) Although the program started out using a different name,
 22
      NSA registered the trademark FORTEZZA in 1994, and provided guidance to
 23
      government contractors who were to manufacture the card that, in order to use the
 24
      Fortezza name, cards had to be produced in accordance with specifications
 25
      developed and put out by the NSA. (See id. at ¶ 181.)
 26
            Spyrus (the prior owner of the patents-in-suit) was one of several government
 27
      contractors who manufactured Fortezza Crypto Cards for NSA. Though Spyrus was
 28
                                             2        KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                              SUMMARY JUDGMENT OF NO INVALIDITY
                                                                          8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 7 of 31 Page ID #:8825




  1   not the first manufacturer of Fortezza cards, 1 Spyrus did win a contract to produce
  2   the “Second Production of FORTEZZA Crypto Cards.” (See Dkt. 224-1 at ¶ 186);
  3   see also Ex. 1 (SPEX00005213–14). The NSA placed an order with Spyrus on
  4   September 15, 1995, (see id.) meaning that the cards sold pursuant to that contract
  5   are prior art to SPEX’s patents at least pursuant to pre-AIA 35 U.S.C. § 102(b).
  6         Pictured to the right is one of the Fortezza cards sold pursuant to that contract.
  7   (Dkt. 224-1 at ¶ 169.) Dr. Villasenor obtained,
  8   and analyzed, several Fortezza cards to support
  9   his analysis—cards which SPEX’s own 30(b)(6)
 10   witness confirmed were the correct version.
 11   (See id. at ¶¶ 169–170.) Dr. Villasenor
 12   additionally analyzed numerous documents
 13   describing the design and functionality of the Fortezza card, including the Statement
 14   of Work specifically mentioned in the NSA order and documents identified by that
 15   Statement of Work. (See id. at ¶¶ 183–185, 188.)
 16         The internals of the Fortezza Crypto Card are pictured below:
 17
 18
 19
 20
 21
 22
 23
 24
      (Dkt. 224-1 at ¶ 197.) As confirmed by Dr. Villasenor, the Fortezza Crypto Card
 25
 26   1
        Among other evidence undercutting SPEX’s claim—not relevant to summary
 27   judgment—that Spyrus in fact developed the Fortezza Crypto Card (at 21 n.11), the
      contract to manufacture the first set of cards was awarded to a different company—
 28   Group Technologies, a division of Honeywell. (See Dkt. 224-1 at ¶ 182).
                                                  3        KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                                SUMMARY JUDGMENT OF NO INVALIDITY
                                                                            8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 8 of 31 Page ID #:8826




  1   contains a security means/module, namely a MYK-82 chip produced by Mykotronx.
  2   (See id. at ¶ 197, 295, 300.) This is the very chip mentioned in the specification of
  3   SPEX’s patents and identified by the Court as corresponding structure. (See id. at
  4   ¶ 293; see also ’802 patent at 16:1–7.) The Fortezza Crypto Card additionally
  5   contains, as pictured above, non-volatile memory (i.e. the target means/module) for
  6   storing encrypted user data and a PCMCIA interface to enable communication with
  7   a host computer. (See, e.g., Dkt. 224-1 at ¶¶ 322–325, 333–334.) The Fortezza
  8   Card also meets every other limitation of each of the challenged claims, thus Dr.
  9   Villasenor correctly concluded that it anticipated them. And to the extent not
 10   anticipated, Dr. Villasenor proposed easy modifications to the Fortezza card that
 11   could and would have been accomplished by a skilled artisan, rendering the claims
 12   obvious.
 13         At summary judgment, SPEX asserts Dr. Villasenor’s thorough analysis is
 14   insufficient as to the “means for mediating” limitation from the ’802 patent and as to
 15   various aspects of the method claims of the ’135 patent. SPEX’s arguments—which
 16   are contrary to caselaw and ask more from Kingston’s invalidity analysis than SPEX
 17   provided for infringement—should be rejected, as described below.
 18         B.     Dr. Villasenor Properly Analyzed “Means for Mediating”
 19         SPEX first challenges Dr. Villasenor’s analysis concerning the “means for
 20   mediating” element recited in claims 1 and 11 of the ’802 patent. The Court
 21   identified the recited function of this means-plus-function limitation as “mediating
 22   communication of data between the host computing device and the target means so
 23   that the communicated data must first pass through the security means.” (Dkt. 122
 24   at 37–38.) And this Court identified the corresponding structure as “Interface
 25   control device 910 (as shown in Fig. 9B).”
 26         As SPEX argued to the jury in the Apricorn trial, the “overall structure”
 27   shown in Figure 9B is “a three-way interface device” connecting the “host interface”
 28
                                                4          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                               SUMMARY JUDGMENT OF NO INVALIDITY
                                                                            8:16-cv-1790-JVS-AGR
Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 9 of 31 Page ID #:8827




  1   (i.e. the PCMCIA components above, allowing connection to a host computer); the
  2   “security interface” (i.e. connecting to the crypto processor); and the “target
  3   interface” (i.e. allowing connection to the “target means,” which is a compact flash
  4   card as shown in Figure 9B). Ex. 2 (SPEX00089785) at 104:16–22. And, as
  5   Kingston explained in its own motion for summary judgment, this overall structure
  6   must include certain “indispensable” components, including (for example) the
  7   configuration registers. (See Dkt. 245 at 13–16.). Figure 9B is reproduced below:
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18                1.     Dr. Villasenor Properly Shows that the Fortezza Crypto Card
                          Anticipates This Element
 19         Dr. Villasenor’s analysis shows that the Fortezza Crypto Card anticipates the
 20   “means for mediating” element. As Dr. Villasenor explains, the Fortezza card
 21   performs the function of “mediating communication of data between the host
 22   computing device and the target means so that the communicated data must first
 23   pass through the security means.” (See, e.g., Dkt. 224-1 at ¶ 348–351.) SPEX does
 24   not contend otherwise in its motion. And Dr. Villasenor’s analysis also shows that
 25   the structure that performs that function in the Fortezza Crypto Card is the same as
 26   the “overall structure” shown in Figure 9B. Specifically, as shown (for example) in
 27   the annotated figure below from a document describing the Fortezza Crypto Card,
 28
                                                 5          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                                SUMMARY JUDGMENT OF NO INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 10 of 31 Page ID
                                  #:8828



 1
 2
 3
 4
 5
 6
 7
 8
 9
10   data is communicated with a host computer via a PCMCIA interface (highlighted in
11   green), consisting of various components which correspond to the PCMCIA
12   components shown in Figure 9B. (See Dkt. 224-1 at ¶ 356–358 (showing figure
13   from Ex. 3 (SPEX00005847) at SPEX00005891).) Data is then passed from the
14   PCMCIA interface to the interface for the crypto processor (pictured in yellow); and
15   then is passed from the crypto processor to the non-volatile memory for storage
16   (pictured in red). See id. The lines connecting these interfaces are shown as arrows
17   above, and are shown in greater detail in other documents describing the Fortezza
18   card. (See id.; see also Ex. 4 (SPEX00025248) at SPEX00025249–52.) Dr.
19   Villasenor also explains that the Fortezza Crypto Card contains “configuration
20   registers” to configure the interface. (See Dkt. 224-1 at ¶ 355.) Thus, Fortezza
21   contains the same “overall structure” shown in Figure 9B.
22         In its motion, SPEX does not argue that the Fortezza Crypto Card lacks the
23   same “overall structure” as shown in Figure 9B. Instead, SPEX nitpicks Dr.
24   Villasenor’s analysis, contending that he did not show structures in Fortezza that
25   correspond with “Card Enable DCDR,” “Compact Flash I/O Control,” “Compact
26   Flash Sector CNTR” or “PCMCIA I/O Controller” blocks. (Mot. at 9–10.) As this
27   Court has previously found, though, “this type of parsing or deconstruction for
28
                                               6         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                             SUMMARY JUDGMENT OF NO INVALIDITY
                                                                          8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 11 of 31 Page ID
                                  #:8829



 1   purposes of showing structural equivalence between an accused product and a
 2   means-plus-function term is not the appropriate way to conduct the analysis.” Order
 3   re Pending Summary Judgment Motions, SPEX Technologies, Inc. v. Apricorn, Dkt.
 4   142 at 14 (hereinafter “Apricorn MSJ Order”). Indeed, the Federal Circuit has
 5   explained that “[t]he individual components, if any, of an overall structure that
 6   corresponds to the claimed function are not claim limitations.” Odetics, Inc. v.
 7   Storage Tech. Corp., 185 F.3d 1259, 1268 (Fed. Cir. 1999). “Rather, the claim
 8   limitation is the overall structure corresponding to the claimed function”—which
 9   includes only those components which are indispensible for performing that
10   function. See id.; see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1324 (Fed. Cir.
11   2004). SPEX’s motion does not explain what any of the components it claims are
12   missing from Dr. Villasenor’s analysis are or what they do, much less explain how
13   any have any relationship to the “overall structure.” Accordingly, SPEX’s argument
14   should be rejected outright.
15         In any event, Dr. Villasenor did explain how each of these components are
16   present in Fortezza. As Dr. Villasenor explains, the specification tells us that the
17   blocks identified by SPEX “perform functions and operate in a manner that can
18   readily be understood by those skilled in the art” and these blocks simply show
19   standard components of a PCMCIA and a Compact Flash interface. (See Dkt. 224-1
20   at ¶ 356); see also Dkt. 1-1 (’802 patent) at 17:47-50. There can be no question that
21   the Fortezza Crypto Card utilizes a PCMCIA interface, which utilizes a PCMCIA
22   I/O Controller. See Dkt. 224-1 at ¶¶ 355–356. And there similarly is no question
23   that the Fortezza Crypto Card utilizes Flash Memory, which SPEX itself has
24   asserted is sufficient to meet the structure for the Compact Flash interface (which is
25   composed of the “Card Enable DCDR,” “Compact Flash I/O Control,” “Compact
26   Flash Sector CNTR”). See, e.g., Ex. 5 (Rhyne Report) at ¶¶ 119, 121. Hence why,
27   as Dr. Villasenor explains, the Fortezza Crypto Card anticipates “as SPEX has
28
                                                7         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                              SUMMARY JUDGMENT OF NO INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 12 of 31 Page ID
                                  #:8830



 1   applied the claim in its infringement contentions.” (Dkt. 224-1 at ¶ 354.)2
 2         To the extent this Court believes that these exact components are required
 3   identically as shown in figure 9B, this Court should hold SPEX to the same level of
 4   scrutiny. As SPEX (incorrectly) accuses Dr. Villasenor of doing, SPEX’s own
 5   infringement analysis fails to identify corresponding components for the
 6   components it mentions, instead conclusorily asserting that components are present
 7   because the accused Kingston device uses USB and Flash memory. See Ex. 5
 8   (Rhyne Report) at ¶¶ 117, 119. It is an “inviolate rule that patent claims are
 9   construed the same way for validity and for infringement.” Abbott Labs. v. Sandoz,
10   Inc., 566 F.3d 1282, 1317 (Fed. Cir. 2009). And thus if these structures are required
11   to be identically present for invalidity, they must also be identically present for
12   infringement. Accordingly, should the Court require these specific elements be
13   present in the prior art, the Court should grant summary judgment of non-
14   infringement as SPEX has filed to address them in its own analysis.
15         Lastly, SPEX takes issue with two other aspects of Dr. Villasenor’s analysis.
16   First, SPEX complains that Dr. Villasenor has pointed to one block in the block
17   diagram of the Fortezza Crypto Card as meeting what is shown as two separate
18   blocks in Figure 9B. (Mot. at 9–10.) This is no flaw at all. Block diagrams, by
19   their very nature, show logical functionality—they do not (as SPEX’s own witness
20   testified) show where “things are physically located.” Ex. 2 (SPEX00089853) at
21   172:17–23. Moreover, it is black letter law that a “structure[] with [a] different
22   numbers of parts” may still infringe and/or invalidate a means-plus-function
23   limitation. See Odetics, 185 F.3d at 1268. Thus, there is no reason why two
24   different components or even two different functionalities can be shown in the same
25
     2
26     Contrary to SPEX’s assertion, Dr. Villasenor carefully explains the function, way,
     and result for each of the components shown in Figure 9B, and then explains why
27   those same components exist in the Fortezza Card. (See Dkt. 224-1 at ¶¶ 354–356.)
     The substance of Dr. Villasenor’s report is what matters, and in any event, structural
28   equivalence is not required as the structure is present in Fortezza.
                                                8          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                                SUMMARY JUDGMENT OF NO INVALIDITY
                                                                            8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 13 of 31 Page ID
                                  #:8831



 1   block in a block diagram. Indeed, SPEX’s own expert identified only a single block
 2   (the USB block) in a block diagram of Kingston’s products as matching up with all
 3   of the PCMCIA components shown in Figure 9B. See Ex. 5 (Rhyne Report) at
 4   ¶ 117. Here, as Dr. Villasenor explains, the “System Control Block (Mailbox)”
 5   serves both as control and as a mailbox for incoming commands. (See Dkt. 224-1 at
 6   ¶ 358.) Thus there is nothing wrong with pointing to that same block as meeting
 7   both the “State Controller” block and the “Command Detector” blocks where it
 8   performs both functions. In any event, SPEX makes no mention as to how these
 9   components matter for the “overall structure” and SPEX’s own infringement
10   analysis is yet again deficient. See Ex. 5 (Rhyne Report) at ¶¶ 117–126.
11         Second, SPEX complains (at 8–9) that Dr. Villasenor offered alternative
12   opinions of anticipation and obviousness with respect to the “means for mediating”
13   limitation. This is again no flaw at all. Prior to this Court’s resolution of cross-
14   motions for summary judgment in the Western Digital and Apricorn matters, SPEX
15   and the defendants disagreed as to what, exactly, was required to be shown is
16   literally present from Figure 9B to meet the “means for mediating” structure. As
17   indicated in SPEX’s infringement report, SPEX asserted that the components
18   relating to Compact Flash were present in the accused products because those
19   products contained Flash memory. See Ex. 5 (Rhyne Report) at ¶ 119. The
20   defendants, including Kingston, disagreed that this was sufficient to show that the
21   structure was present. Thus, as courts have routinely required from experts in
22   similar situations, Dr. Villasenor appropriately offered two alternative opinions: (1)
23   that as SPEX had interpreted the “means for mediating” limitation (i.e. that any kind
24   of Flash would do), the limitation was anticipated; and (2) that if any kind of Flash
25   was not sufficient, the limitation would have been obvious. (See Dkt. 224-1 at
26   ¶ 353–354); see also St. Clair Intellectual Prop. Consultants, Inc. v. Matsushita
27   Elec. Indus. Co., No. CA 04-1436-LPS, 2012 WL 1015993, at *5 (D. Del. Mar. 26,
28
                                                9          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                               SUMMARY JUDGMENT OF NO INVALIDITY
                                                                            8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 14 of 31 Page ID
                                  #:8832



 1   2012), aff’d, 522 F. App’x 915 (Fed. Cir. 2013) (“[w]hen claim construction
 2   remains an open issue at the time the parties serve expert reports and infringement
 3   contentions, the parties have an obligation ‘to prepare for the fact that the court may
 4   adopt [the other party’s claim] construction’” and offer alternative opinions).
 5   Indeed, SPEX’s own infringement expert also offers alternative opinions on this
 6   limitation for this same reason. See, e.g., Ex. 5 (Rhyne Report) at ¶ 121.
 7         In resolving the cross-motions for summary judgment in the Western Digital
 8   and Apricorn matters, this Court clarified what components were required from
 9   Figure 9B. This Court may use the present cross-motions for summary judgment to
10   further clarify, for example by determining that the “configuration registers” are
11   required structure. (See Dkt. 245 at 14–15.) However, should there continue to be a
12   dispute between the parties as to whether any Flash interface satisfies the
13   corresponding structure, Kingston should not be precluded from offering alternative
14   opinions. As discussed above, Dr. Villasenor adequately showed that the “means
15   for mediating” limitation was anticipated as SPEX has interpreted the claim.
16                2.    Dr. Villasenor Correctly Explained That the “Means for
                        Mediating” Limitation Would Have Been Obvious
17
           As Dr. Villasenor explains in his report, the Fortezza Crypto Card not only
18
     contains the “overall structure” shown in Figure 9B, it contains all of the
19
     components shown in Figure 9B except those as to the Compact Flash Interface, as
20
     the Fortezza card utilizes Flash memory and not Compact Flash. (See Dkt. 224-1 at
21
     353.) However, to account for the possibility that any flash memory interface was
22
     not sufficient, Dr. Villasenor explains that “a skilled artisan could and would have
23
     modified the Fortezza Crypto Card to accommodate Compact Flash” and that such a
24
     modification “would have included” a Compact Flash interface, including each of
25
     the Compact Flash components shown in Figure 9B. (See Dkt. 224-1 at ¶ 353.) The
26
     rest of the Fortezza card would remain unchanged—meaning it would have all of
27
     the same structure discussed by Dr. Villasenor in his anticipation opinion. (See id.)
28
                                               10         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                              SUMMARY JUDGMENT OF NO INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 15 of 31 Page ID
                                  #:8833



 1         Dr. Villasenor carefully explained that a skilled artisan would have been
 2   motivated to make such a modification because it would (among other reasons)
 3   “allow greater interoperability and portability beyond just soldering a non-volative
 4   memory card” to a PCB. (See Dkt. 224-1 at ¶ 424.) And a skilled artisan would
 5   have expected success in such a modification because “[a]ll of the specifications for
 6   Compact Flash were published and could easily be looked up” and because the
 7   Compact Flash and PCMCIA “had essentially the same pin-out configuration.” (See
 8   id. at ¶ 425.) Thus, as Dr. Villasenor correctly concluded, the “means for
 9   mediating” limitation would have also been obvious to a skilled artisan.
10         SPEX argues that, with respect to the obviousness combination discussed
11   above, “Kingston [] fails to identify which claim element the modification of the
12   Fortezza Crypto Card with CompactFlash is relevant to.” (Mot. at 11.) SPEX’s
13   contention is controverted by simply reading Dr. Villasenor’s report, where he
14   clearly and unequivocally explains that this obviousness combination relates to the
15   “means for mediating” element. (See Dkt. 224-1 at ¶ 353 (discussing Compact
16   Flash but “as I will discuss below with respect to obviousness …”).
17         SPEX also criticizes (in a single sentence without any additional explanation)
18   Dr. Villasenor’s analysis as “tenuous and conclusory” based on “hindsight”—
19   attempting to shoe-horn this Court’s consideration of Apricorn’s invalidity case onto
20   Dr. Villasenor’s analysis. However, this Court’s determination of Apricorn’s
21   invalidity case hinged upon (among other problems) Apricorn’s expert’s admission
22   “that the structure is ‘not present in the combination as stated.’” (Apricorn MSJ
23   Order at 17–18.) There is no such admission in this case; and in any event, the
24   analysis performed by Dr. Villasenor is considerably more substantial and detailed
25   than the analysis quoted from Dr. Jones in the Apricorn MSJ order. Indeed,
26   contrary to SPEX’s assertion that this obviousness combination is hindsight, Dr.
27   Villasenor carefully explains why a skilled artisan could have and would have
28
                                              11         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                             SUMMARY JUDGMENT OF NO INVALIDITY
                                                                          8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 16 of 31 Page ID
                                  #:8834



 1   modified the Fortezza Card to accommodate Compact Flash. See Ecolochem, Inc. v.
 2   S. California Edison Co., 227 F.3d 1361, 1371 (Fed. Cir. 2000) (“the best defense
 3   against hindsight-based obviousness analysis is the rigorous application of the
 4   requirement for a showing of a teaching or motivation to combine”).
 5         SPEX also criticizes other aspects of Dr. Villasenor’s invalidity analysis
 6   related to the “target means” that have nothing to do with the “means for mediating”
 7   limitation. This is another mistake by SPEX. As to the combination of the Fortezza
 8   card with the knowledge of a skilled artisan, Dr. Villasenor clearly explains that this
 9   combination relates to the “target means” limitation. (See Dkt. 224–2 at ¶¶ 322–325
10   (explaining that Fortezza teaches storing encrypted user data); (id. at ¶¶ 417–422
11   (explaining that “to the extent not explicitly disclose by Fortezza, it would have
12   been obvious to a skilled artisan to include storage for encrypted user data on the
13   Fortezza Crypto Card”).) Thus, it is unclear why SPEX’s is even raising this
14   obviousness combination with a motion relating to “means for mediating.”
15         SPEX also attempts to bring in arguments about the “Fortezza Multi-Function
16   Card” into its assertions about the Fortezza Crypto Card. These arguments also fail.
17   The Fortezza Multi-Function Card is an entirely different ground of invalidity. As
18   will be discussed further below, the Fortezza Multi-Function Card is a separate
19   product, and (just like the Fortezza card), it also anticipates SPEX’s claims.
20         C.     Dr. Villasenor Correctly Explains that the Fortezza Crypto Card
                  Anticipates Claim 55 of the ’135 Patent3
21
           Dr. Villasenor correctly explains that the Fortezza Crypto Card teaches each
22
     and every element of claim 55. Claim 55 reads (with identifications added):
23          [55 preamble] For use in a modular device adapted for communication
24                 with a host computing device, the modular device comprising a
                   security module that is adapted to enable one or more security
25                 operations to be performed on data and a target module that is
26
27
     3
      SPEX failed to disclose this ground for summary judgment during the parties meet and
     confer. See C.D. Cal. L-R 7–3; see also Dec. of Richards at ¶2010. Kingston therefore
28   asks that this portion of SPEX’s brief be stricken. See C.D. Cal.L-R 7-4.
                                               12          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                               SUMMARY JUDGMENT OF NO INVALIDITY
                                                                            8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 17 of 31 Page ID
                                  #:8835



 1                  adapted to enable a defined interaction with the host computing
                    device, a method comprising the steps of:
 2           [55a] receiving a request from the host computing device for
 3                  information regarding the type of the modular device;
             [55b] providing the type of the target module to the host computing
 4                  device in response to the request; and
 5           [55c] operably connecting the security module and/or the target
                    module to the host computing device in response to an
 6                  instruction from the host computing device.
 7         There is little doubt that the Fortezza Crypto Card teaches the preamble. As
 8   Dr. Villasenor explains, the Fortezza Crypto Card anticipates this limitation because
 9   it is a removable PCMCIA card that communicates with a host computer, that
10   performs security operations on that data utilizing an MYK-82 processor; and stores
11   data in non-volatile storage. (See Dkt. 224-1 at ¶¶ 385–388.) SPEX does not
12   contend otherwise in its motion.
13         As to the recited steps performed by the claimed “modular device,” Dr.
14   Villasenor explains that the Fortezza Crypto Card performs them through its
15   compliance with the PCMCIA standard. Specifically, Dr. Villasenor explains that
16   “the Fortezza Crypto Card has ‘attribute memory’ which ‘contains the Card
17   Information Structure (CIS).’” (See Dkt. 224-1 at ¶ 367; see also id. at ¶ 389. This
18   “Card Information Structure,” is a library of information, organized and stored in
19   different containers called “tuples.” Among other information stored in this library
20   is the “Device Information Tuple” which “contains information about the card’s
21   RAM speed and memory size” and a “Version/Product Information Tuple” which
22   “provide[s] information to the host [computer] about the card’s production and
23   revision information,” including the “Name of Manufacturer,” the “Name of
24   Product,” and “Card Type,” as shown below from Ex. 6 (SPEX00009841) at
25   SPEX00009858–59. (See also Dkt. 224-1 at ¶¶ 368–369).4
26   4
       Contrary to SPEX’s complaint, there is nothing wrong with Dr. Villasenor
     efficiently presenting his analysis by referring back to previous analysis, as each of
27   the elements recited in claim 55 is either nearly identical to or closely related to
28
                                               13         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                              SUMMARY JUDGMENT OF NO INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 18 of 31 Page ID
                                  #:8836



 1
 2
 3
 4
 5
 6
 7
 8
 9
10         Dr. Villasenor explains that, when the Fortezza Crypto Card is first plugged

11   into a computer, the computer recognizes the insertion of the card which triggers a

12   “CARD_INSERTION” event. (See Dkt. 224-1 at p. 171 ¶ 45 (citing and quoting Ex.

13   7 (Ex. H to Villasenor) at 3-20 to 3-21).) Upon card insertion, the computer issues

14   commands to the card (such as a “Callback” command and a

15   “GetConfigurationInfo” command) that read the information in the CIS. See id.; see

16   also Ex. 7 (Ex. H to Villasenor) at 3-20 (“Card services then attempts to read the

17   Card Information Structure”). “Clients may have enough information provided by a

18   GetConfigurationInfo request”—but in the event they don’t, the PCMCIA

19   specification also provides additional commands for reading information from the

20   CIS, such as the “GetFirst/Next Tuple” command or a “GetTupleData” command.

21   See id.; see also Ex. 7 (Ex. H to Villasenor) at 3-12, 3-20 to 3-21. Dr. Villasenor

22   also explains that the “Request Configuration” function “configures the PC Card

23   and the socket.” (See id.) Through the use of these commands, the host computer

24   requests the identity of the Fortezza Crypto Card (which it returns) and operably

25   connects to the host. (See Dkt. 224-1 at ¶¶ 340–346, 364–375, 389–390.)

26
     previous elements of other claims. Indeed, SPEX’s infringement expert did the
27   same. See, e.g., Ex. 5 (Rhyne Report) at ¶¶ 178–180.
     5
       Due to a Microsoft Word error, this paragraph was errantly numbered, so we refer
28   to it by page and paragraph number.
                                              14        KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                              SUMMARY JUDGMENT OF NO INVALIDITY
                                                                          8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 19 of 31 Page ID
                                  #:8837


                  1.     Fortezza Crypto Card Teaches Elements (a) & (c)
 1
           SPEX’s arguments that it is entitled to summary judgment that the Fortezza
 2
     card fails to disclose steps (a) and (c) of claim 55 are flawed.
 3
           First, SPEX asserts that Dr. Villasenor “provides no analysis of how” the
 4
     commands he identified “meet the claim requirements.” (Mot. at 13.) This is
 5
     simply not true. As discussed above, Dr. Villasenor provided extensive analysis of
 6
     multiple commands, and he explained what each did and how it met the limitations.
 7
     In fact, neither SPEX nor its experts challenged Dr. Villasenor’s identification of
 8
     commands in response to Dr. Villasenor’s invalidity report. This argument should
 9
     therefore not only be rejected on the merits, it should also be rejected because SPEX
10
     failed to disclose it during discovery.
11
           Second, SPEX argues that Dr. Villasenor’s analysis is flawed because,
12
     according to SPEX, the host computer command requesting data from the card at
13
     step (a) must be different than the command to “operably connect” at step (c). (See
14
     Mot. at 12–13.) What SPEX ignores, though, is that Dr. Villasenor did identify
15
     numerous commands—including commands that occur at card insertion (e.g.
16
     “GetConfigurationInfo”) and commands that can be used later to request additional
17
     configuration information and to actually configure the card (such as
18
     “GetTupleData” and “RequestConfiguration”). See discussion supra. These
19
     commands are more than sufficient to show separate steps.
20
           In any event, SPEX is also wrong that steps (a) and (c) must be distinct steps
21
     performed at different times. As the Federal Circuit has explained, “[u]nless the
22
     steps of a method actually recite an order, the steps are not ordinarily construed to
23
     require one.” Interactive Gift Exp., Inc. v. Compuserve Inc., 256 F.3d 1323, 1342
24
     (Fed. Cir. 2001). Thus, unless the claim language or specification shows otherwise,
25
     a court commits reversible error in construing a method claim to exclude
26
     simultaneous performance of multiple steps. See, e.g. Moba, B.V. v. Diamond
27
     Automation, Inc., 325 F.3d 1306, 1314 (Fed. Cir. 2003) (reversing district court and
28
                                               15          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                               SUMMARY JUDGMENT OF NO INVALIDITY
                                                                            8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 20 of 31 Page ID
                                  #:8838



 1   construing claim to “include simultaneous performance”); see also Irise v. Axure
 2   Software Sols., Inc., No. CV08-03601 SJO JWJX, 2009 WL 3615075, at *33 (C.D.
 3   Cal. Sept. 11, 2009) (rejecting an argument that method claim required steps to be
 4   performed separately because “[i]f the claim language and specification does not
 5   support such a limiting construction, however, a court may construe the method
 6   steps to include simultaneous performance”).
 7         Here, SPEX cites nothing in the claim language that suggests the steps must
 8   be performed in any particular order, and indeed cites nothing at all from the
 9   specification of the ’135 patent. Nor does SPEX cite any caselaw suggesting that
10   the steps must be performed separately. In short, SPEX provides no reason that this
11   Court should depart from the default rule that, unless otherwise indicated, no order
12   is required for steps in method claims. Thus, this Court should reject this argument
13   from SPEX just as the PTAB did when SPEX made the exact same argument in
14   IPR. See Decision, Institution of IPR, Paper 14, Western Digital Corp. v. SPEX
15   Technologies, Inc., IPR2018-00084 (P.T.A.B. Apr. 25, 2018.)
16         To the extent the Court disagrees, this Court should hold SPEX to the same
17   standard for infringement that it says is required to prove invalidity. As discussed
18   above, it is an “inviolate rule that patent claims are construed the same way for
19   validity and for infringement.” Abbott Labs., 566 F.3d at 1317. What SPEX is
20   asking for here is, in essence, additional claim construction as to the order of the
21   steps. Yet SPEX did not apply that claim construction in its own infringement
22   analysis—pointing to the same process laid out in the USB standard for both steps
23   (a) and (c) of the ’135 patent. See Ex. 5 (Rhyne Report) at ¶¶ 152–153, 178 (the
24   host computer asks the USB device for information about itself); id. at ¶ 183 (same).
25                2.     Fortezza Crypto Card Teaches Element (b)
26         Finally, SPEX argues that the Fortezza card does not anticipate step (b) as a
27   matter of law because, according to SPEX, the information provided by the
28
                                               16          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                               SUMMARY JUDGMENT OF NO INVALIDITY
                                                                            8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 21 of 31 Page ID
                                  #:8839



 1   peripheral device must be different than the information requested by the host
 2   computer. SPEX is again wrong, for a multitude of reasons.
 3         SPEX again cites nothing in the specification of the ’135 patent or any
 4   caselaw that would support its new claim construction argument. More
 5   significantly, though, information about the “target module” is information about the
 6   type of modular device, as required by the claim. For example, when a data storage
 7   “target module” is plugged into the modular device, the PCMCIA card is a data
 8   storage card. So the request for information says “who are you” and the answer is
 9   “I’m a data storage card” – providing information about the type of target module.
10   See Dtk. 224-5 (Villasenor Misuse Report) at ¶ 30.
11         Dr. Villasenor’s report also explains precisely how the response to the request
12   provides information about the “target module.” As Dr. Villasenor explains, the
13   Card Information Structure “contains ‘Card Information Tuples’ which provide
14   ‘information pertaining to the logical organization of the card’s memory and data
15   areas.’” (Dkt. 224-1 at ¶ 370.) “This provides the host computer with information
16   such as the address of the card’s first data byte ….[a]s well as other information
17   regarding the memory areas of the Fortezza Crypto Card.” Id.; see also Ex. 9
18   (SPEX00001744) at SPEX00001800 (detailing the “Card Information Tuple” which
19   “serves to introduce information pertaining to the logical organization of the card’s
20   memory and data areas”). This is information about the target module, as the
21   identified “target module” in the Fortezza card is memory that stores data.
22         Notably, SPEX’s argument is yet again contrary to its own infringement
23   analysis. With respect to element 55(b), SPEX’s expert Dr. Rhyne simply refers
24   back to his analysis concerning claim 38 of the ’802 patent (which does not recite
25   providing information “regarding the type of modular device”). See Ex. 5 (Rhyne
26   Report) at ¶ 180. And with respect to claim 38, Dr. Rhyne explains that the
27   information requested is a “Class Code,” which he says would be “Mass Storage”
28
                                              17          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                              SUMMARY JUDGMENT OF NO INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 22 of 31 Page ID
                                  #:8840



 1   for the accused devices—which is exactly the information he alleges is returned in
 2   response to the request. See id. at ¶¶ 152–155.
 3         D.     Dr. Villasenor Correctly Explains that the Fortezza Crypto Card
                  Anticipates Claim 576
 4
           Finally, SPEX argues that it is entitled to summary judgment of no invalidity
 5
     by the Fortezza Crypto Card of claim 57, which reads:
 6           [57 pre] For use in a modular device adapted for communication with
 7                  a host computing device, the modular device comprising a
                    security module that is adapted to enable one or more security
 8                  operations to be performed on data and a target module that is
 9                  adapted to enable a defined interaction with the host computing
                    device, a method comprising the steps of:
10           [57 a] communicating with the host computing device to exchange
11                  data between the host computing device and the modular
                    device;
12           [57 b] performing one or more security operations and the defined
13                  interaction on the exchanged data;
             [57 c] mediating communication of the exchanged data between the
14                  host computing device and the modular device so that the
15                  exchanged data must first pass through the security module; and
             [57 d] operably connecting the security module and/or the target
16                  module to the host computing device in response to an
17                  instruction from the host computing device.
18   The preamble and element [d] are identical to elements from claim 55, discussed
19   above. Element [a] recites communicating data with a host computer, which the
20   Fortezza Crypto Card unquestionably does. (See Dkt. 224-1 at ¶¶ 378–379, 395.)
21   Element [b] recites performing security operations on that data, which again the
22   Fortezza Crypto Card unquestionably does through the use of its MYK-82 chip.
23   (See id. at ¶¶ 381–382, 396.) And element [c] recites “mediating communications
24   …” which the Fortezza Crypto Card does, as discussed extensively above.
25         SPEX does not appear to dispute that each of these elements is present in the
26   Fortezza Crypto Card, but instead SPEX takes issue with alleged inconsistencies in
27   6
       This ground was similarly not disclosed prior to SPEX’s motion, and should
28   similarly be struck. See n. 5 supra.
                                              18         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                               SUMMARY JUDGMENT OF NO INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 23 of 31 Page ID
                                  #:8841



 1   how Dr. Villasenor discusses the security functionality, the target functionality, and
 2   the defined interaction. SPEX is wrong—there are no inconsistencies.
 3         As SPEX acknowledges, the specification of the ’135 patent teaches several
 4   different kinds of “target modules,” each of which (according to the agreed
 5   construction of target module) “enabl[es]” a “defined interaction.” (See, e.g., Dkt.
 6   224-1 at ¶ 308 (agreed claim construction).) For example, the target module may be
 7   a data storage device (which may “enable,” among other things, the defined
 8   interaction of data storage); a communications module (which may “enable”
 9   communications); or a smart card reader or biometric device, which may “enable”
10   user authentication or digitally signing documents. (See id.); see also ’135 patent at
11   4:22–31. And along with each of the “defined interactions” “enabl[ed]” by each of
12   the target modules, the security module performs one or more of a wide variety of
13   security operations, including encryption/decryption, hashing, and generating digital
14   signatures. See ’135 patent at 21:28–44.
15         Consistent with the specification, Dr. Villasenor analyzes a number of
16   different “defined interactions” enabled by the non-volatile memory of the Fortezza
17   Crypto Card. For example, Dr. Villasenor explains that the Fortezza Crypto Card
18   allows a user to digitally sign a document. (See, e.g. Dkt. 224-1 at ¶¶ 313–314.) As
19   Dr. Villasenor explains, the “defined interaction” in this case is providing a digital
20   signature; the target module (memory) “enables” that defined interaction because it
21   stores unique user data to generate a digital signature, and the security operation
22   performed is generating the digital signature. (See id.) Put in terms of claim 57, the
23   data communicated from the host computer would be the data that requires a digital
24   signature, the card would perform a security operation of generating the digital
25   signature, and the defined interaction would be digitally signing.
26         To be clear, contrary to SPEX’s assertions, nothing in the above example
27   conflates the defined interaction with the security functionality; nor did Dr.
28
                                                19         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                               SUMMARY JUDGMENT OF NO INVALIDITY
                                                                            8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 24 of 31 Page ID
                                  #:8842



 1   Villasenor ever identify simply sending data back to the host computer from the
 2   card as the “defined interaction.” Cf. Mot. at 15–16. Rather, Dr. Villasenor simply
 3   applied the claim constructions adopted by the Court and agreed by the parties, and
 4   applied them in a way directly contemplated by the specification. For example, as
 5   discussed above, a “target module” contemplated by the specification and explicitly
 6   included in the agreed construction is a “smart card.” (See, e.g., Dkt. 224-1 at ¶
 7   308); Dkt. 1-2 (’135 patent) at 4:30-31. The unique user data stored on that smart
 8   card is exactly the same kind of data stored in the non-volatile memory of the
 9   Fortezza Crypto-Card—user-identifying data that allows, among other things, digital
10   signing of documents. See, e.g., Dkt. 1-2 (’135 patent) at 34–47. Yet SPEX now
11   argues that this type of functionality is not within the scope of its claims. See, e.g.,
12   Mot. at 18.
13         SPEX sought, and obtained, broad claims from the USPTO. SPEX sought,
14   and obtained, broad constructions of those claims from this Court. SPEX should
15   now have to live with these choices. SPEX’s transparent attempt to disclaim the
16   scope of its claims to only what it believes necessary to prove infringement should
17   be rejected, as should its flawed argument in favor of summary judgment.
18         In any event, Dr. Villasenor also explains that the Fortezza Crypto Card does
19   perform in exactly the narrow way SPEX is asserting that its claims should now be
20   read. Specifically, though he does not believe the claim to be limited to such a
21   scenario, Dr. Villasenor explains that the Fortezza Crypto Card allows for storage of
22   encrypted user data. (See, e.g., Dkt. 224-1 at 322–325.) Dr. Villasenor’s conclusion
23   is supported by more than ample evidence, including SPEX’s own marketing
24   materials concerning the Fortezza Crypto Card and the testimony of one of the
25   inventors of the ’135 patent. (See id.); see also, e.g. Ex. 10 (SPEX00018941)
26   (touting “Secure Storage – secure on-card storage); Ex. 11 (SPEX00005517) (“Non-
27   Volatile Storage” for “user data”); Ex. 12 (Skeba Dep.) at 60:17–61 (explaining how
28
                                                20          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                                SUMMARY JUDGMENT OF NO INVALIDITY
                                                                             8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 25 of 31 Page ID
                                  #:8843



 1   the Fortezza Crypo Card allowed for storage of encrypted data). SPEX does not
 2   challenge this analysis at all, meaning summary judgment is inappropriate even
 3   under SPEX’s overly-narrow interpretation of the claim.
 4         E.     Conclusion as to Fortezza Crypto Card
 5         As described above, Dr. Villasenor provided ample analysis that each and
 6   every asserted claim is practiced by the Fortezza Crypto Card. This testimony and
 7   the evidence supporting it at least creates genuine issues of fact, precluding
 8   summary judgment of no invalidity by the Fortezza Crypto Card. And as SPEX has
 9   offered no separate arguments concerning derivation from the NSA, SPEX’s
10   summary judgment of no derivation should similarly be denied.
11   II.   KINGSTON HAS PUT FORTH EVIDENCE SHOWING THE
12         “FORTEZZA MULTI-FUNCTION CARD” IS PRIOR ART
           SPEX next moves (at 19–20) for summary judgment of no invalidity by the
13
     Fortezza Multi-Function Card, contending that Kingston has not put forth evidence
14
     that it was on sale prior to the priority date. SPEX is wrong.
15
           Pursuant to 35 U.S.C. ¶ 102(b), a product constitutes prior art if it is subject to
16
     a “commercial offer for sale” before the priority date, regardless of whether any sale
17
     actually occurred before that date. See, e.g., Atlanta Attachment Co. v. Leggett &
18
     Platt, Inc., 516 F.3d 1361, 1363, 1365 (Fed. Cir. 2008) (presenting prototype to
19
     customer at patentee’s facilities for customer’s inspection, and invoicing the
20
     customer for the prototype before the critical date created an on-sale bar even
21
     though prototype was not physically delivered to the customer). And as this Court
22
     has previously recognized, the fact that an offer for sale was made can be proven by
23
     circumstantial evidence. See, e.g., Link Treasure Ltd. v. Baby Trend, Inc., 809 F.
24
     Supp. 2d 1191, 1198 (C.D. Cal. 2011).
25
           Here, Kingston has provided more than substantial circumstantial evidence to
26
     show that the Fortezza Multi-Function Card was the subject of a commercial offer
27
     for sale prior to the priority date. For example, SPEX itself produced a document
28
                                                21        KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                               SUMMARY JUDGMENT OF NO INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 26 of 31 Page ID
                                  #:8844



 1   from NSA showing that Spyrus made a proposal to sell Fortezza Multi-Function
 2   Cards to the NSA on May 10, 1996—before the priority date of either of the patents
 3   at issue in this case. See, e.g. Ex. 13 (SPEX00008770) at SPEX00008776
 4   (referencing “Spyrus Proposal P5-127: New Multi-Function Package for the
 5   Fortezza Crypto Card, . . . , dated 10 May 1996”). As SPEX’s own 30(b)(6) witness
 6   who is familiar with government contracting testified, a proposal like the one above
 7   “is a list of items and what you’re going to do. … It’s going to have a description of
 8   the items that you’re proposing to build or to software you’re going to write,
 9   whatever.” Ex. 14 (Young Dep.) at 213:13-15. He also testified that “how many
10   devices would be produced” would be part of the proposal as well as “delivery
11   dates” and prices would be handled by a “contract person.” Id. at 215:2-216:15.
12   Though both SPEX and Spyrus claimed to not be able to locate or produce the
13   proposal referenced, this evidence is sufficient to show that a proposal was made
14   and that it constitutes an “offer for sale” under 35 U.S.C. § 102(b). See, e.g., Lacks
15   Industries, Inc. v. McKechnie Vehicle Components USA, Inc., 322 F.3d 1335, 1348
16   (Fed. Cir. 2003) (evidence of custom and practice within a given industry can be
17   used in determining whether activities constitute a commercial offer for sale).
18   SPEX also produced a letter accepting the contract for the Fortezza Multi-Function
19   Card, in which Spyrus stated that the cards had already previously been on sale. See
20   Ex. 15 (SPEX00008792) at SPEX00008792.
21         Contrary to SPEX’s bare and conclusory assertion, Kingston has also
22   produced sufficient evidence to show that the Fortezza Multi-Function Card
23   practices the claims. This evidence includes technical documentation describing the
24   Fortezza Multi-Function Card, including a statement describing what exactly is
25   changed from the original Fortezza card. (See, e.g., Dkt. 224-1 at ¶¶ 402–404); see
26   also, e.g., Ex. 13 (SPEX00008770) at SPEX00008773. And this evidence also
27   includes testimony from Spyrus’s CEO Sue Pontius, who testified that the Fortezza
28
                                               22         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                              SUMMARY JUDGMENT OF NO INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 27 of 31 Page ID
                                  #:8845



 1   Multi-Function Card was the same as Spyrus’s “Hydra” product, which SPEX
 2   identified as a product that practices the claims of the ’135 patent. See Ex. 16
 3   (Pontius Dep.) at 184:2–10; Ex. 17 (SPEX Response to Common Rog 1).
 4          Accordingly, because genuine disputes of material fact exist, summary
 5   judgment of no invalidity by the Fortezza Multi-Function Card is inappropriate.
 6   III.   SPEX IS NOT ENTITLED TO SUMMARY JUDGMENT “AS TO” A
 7          DOCUMENT WHICH KINGSTON HAS NEVER ASSERTED
            INVALIDATES ANY CLAIM OF SPEX’S PATENTS
 8          SPEX next seeks (at 20–21) summary judgment “as to” a document
 9   describing the Fortezza Plus Card. It is unclear what, exactly, SPEX is seeking here.
10   Kingston has never asserted that the Fortezza Plus Card, nor the document
11   describing it, invalidates any asserted claims of either the ’802 or ’135 patents. So
12   to the extent that SPEX is seeking summary judgment of no invalidity by the
13   Fortezza Plus Card, what it seeks is pointless, and should be denied as such.
14          What SPEX appears to be seeking, though, is to preclude Kingston’s expert
15   from relying at all on the document in any way. To the extent that this is what
16   SPEX is seeking, SPEX’s motion should be denied as it is not seeking judgment on
17   any claim or defense, but rather an order in limine. In any event, even as a motion
18   in limine, SPEX’s argument should be rejected. To preclude Dr. Villasenor from
19   relying on the document, SPEX would need to show that Dr. Villasenor’s reliance
20   on the document is unreliable—which SPEX has not even attempted to do here.
21          Indeed, as SPEX acknowledges, the Fortezza Plus Card is a variant of the
22   Fortezza Crypto Card. See Mot. at 20. As such, the Fortezza Plus Card shares much
23   in common with its predecessor. See, e.g., Ex. 9 (SPEX00001744) at
24   SPEX00001756 (noting similarities). Therefore, Dr. Villasenor relied on this
25   document to bolster his opinions where relevant, and did not where not relevant.
26   Should SPEX disagree with Dr. Villasenor’s assessments of relevance, it is free to
27   cross-examine Dr. Villasenor about them at trial.
28
                                               23         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                              SUMMARY JUDGMENT OF NO INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 28 of 31 Page ID
                                  #:8846


     IV.   SPEX IS NOT ENTITLED TO SUMMARY JUDGMENT OF NO
 1         INVALIDITY OVER THE ADMITTED PRIOR ART
 2         Lastly, SPEX moves (at 22–25) for summary judgment of no invalidity by the
 3   admitted prior art. This ground is also the subject of a cross-motion for summary
 4   judgment by Kingston (see Dkt. 237), thus we do not spend much time repeating
 5   here what has already been stated about this ground. We do, however, address
 6   SPEX’s attempt to confuse this ground of invalidity and explain why SPEX’s
 7   arguments about it are wrong.
 8         SPEX first spends considerable effort trying to get out from under the clear
 9   and unambiguous statement of its own corporate witness designated to testify about
10   SPEX’s knowledge regarding the validity of the claims. For example, SPEX
11   contends (at 22) that Mr. Hakel is not a skilled artisan, and that his testimony is
12   unreliable. But SPEX ignores that Mr. Hakel fits the definition of a skilled artisan
13   accepted by both parties—he has a computer science degree and has far more than a
14   year of experience in computer security having been the CEO of a computer security
15   company for well over a year. (See Dkt. 237-1 at 5; Dkt. 224-1 at ¶ 53); see also
16   Ex. 18 (Gomez Invalidity Report) at ¶ 41. And SPEX ignores its own choice to
17   designate Mr. Hakel as the person most knowledgeable concerning, among other
18   things, the validity/invalidity of SPEX’s claims. (See Dkt. 240-10 at 6-9.) SPEX
19   also asserts that what Mr. Hakel explicitly said is not what he meant, arguing that
20   Mr. Hakel’s statement should be construed to mean that the claims were found
21   invalid in IPR. Beyond the simple fact that that is not what the question asked nor
22   was it what Mr. Hakel answered, this (at most) creates a disputed issue of fact.
23         SPEX also contends that it should not be bound by its own corporate
24   witnesses statement because, according to SPEX, “admitted prior art” is limited to
25   statements made during prosecution. SPEX’s interpretation about the scope of
26   “admitted prior art” is far too narrow. As Kingston explained in its motion, “[v]alid
27   prior art may be created by the admissions of the parties.” Riverwood Int’l Corp. v.
28
                                               24          KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                               SUMMARY JUDGMENT OF NO INVALIDITY
                                                                            8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 29 of 31 Page ID
                                  #:8847



 1   R.A. Jones & Co., 324 F.3d 1346, 1354 (Fed. Cir. 2003). This includes both
 2   statements made during prosecution, see Constant v. Advanced Micro-Devices, Inc.,
 3   848 F.2d 1560, 1570 (Fed. Cir. 1988); and statements made by the patent owner
 4   during the course of litigation, see Sjolund v. Musland, 847 F.2d 1573, 1577 (Fed.
 5   Cir. 1988). Thus, Kingston properly relies on statements made in both contexts.
 6         SPEX’s only other arguments are red herrings. SPEX argues (at 23) that the
 7   ’802 patent cannot be prior art to the ’135 patent—but that is not the basis of the
 8   admitted prior art ground. And SPEX argues that it is entitled to summary judgment
 9   “if” the admitted prior art ground “means the PCMCIA standard” – but the admitted
10   prior art is not the same thing as the PCMCIA standard. The admitted prior art is far
11   broader. Kingston’s actual ground of invalidity makes it clear that the admitted
12   prior art is (as the name makes clear) the admissions by Mr. Hakel as well as the
13   admissions in the patents themselves. Any purported confusion SPEX has as to the
14   basis for this ground is a result of its own repeated questioning of Dr. Villasenor as
15   to what “document” or “reference” he discusses in the admitted prior art ground, in
16   response to which he testified that the PCMCIA standard was a document he
17   mentions in that section of his report. (See, e.g., Dkt. 233-16 at 103:3–104:16;
18   106:21–107:5.) Dr. Villasenor’s testimony, like his report, is clear that this ground
19   is based on the admitted prior art. See, e.g., id. at 105:22–106:14.) 7 The complete
20   basis for this ground is explained in Kingston’s motion for summary judgment.
21         Lastly, SPEX’s motion does not appear address Kingston’s proposed
22   combination of Fortezza with the Admitted Prior Art, so summary judgment on this
23   ground of invalidity would also be inappropriate.
24                                      CONCLUSION
25         For the reasons above, SPEX’s motion should be denied.
26
     7
27    Notably, SPEX only attaches a small portion of Dr. Villasenor’s deposition here to
     support their taking statements out of context, despite attaching the entire transcript
28   as an exhibit to another motion.
                                               25         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                               SUMMARY JUDGMENT OF NO INVALIDITY
                                                                           8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 30 of 31 Page ID
                                  #:8848



 1   Dated: March 23, 2020             FISH & RICHARDSON P.C.
 2                                     By: /s/ Oliver J. Richards
 3                                         David M. Hoffman (pro hac vice)
                                           hoffman@fr.com
 4                                         David Morris (pro hac vice)
 5                                         dmorris@fr.com
                                           One Congress Plaza
 6                                         111 Congress Ave., Suite 810
 7                                         Austin, TX 78701
                                           Tel: (512) 472-5070
 8                                         Fax: (512) 320-8935
 9                                           Joanna M. Fuller (SBN 266406)
10                                           jfuller@fr.com
                                             633 W. 5th Street, 26th Floor
11                                           Los Angeles, CA 90071
12                                           Tel: (213) 533-4240
                                             Fax: (858) 678-5099
13
                                             Oliver J. Richards (SBN 310972)
14                                           orichards@fr.com
15                                           12390 El Camino Real
                                             San Diego, CA 92130
16                                           Tel: 858-678-4715
17                                           Fax: 858-678-5099
                                       LAW OFFICE OF S.J. CHRISTINE YANG
18
                                             Christine Yang (SBN 102048)
19                                           chrisyang@sjclawpc.com
20                                           Victoria Hao (pro hac vice)
                                             vhao@sjclawpc.com
21                                           17220 Newhope Street, Suite 101
22                                           Fountain Valley, CA 92708
                                             Tel.: (714) 641-4022
23                                           Fax: (714) 641-2082
24                                     Counsel for Defendants
25                                     Kingston Technology Corporation, Kingston
                                       Digital, Inc., and Kingston Technology
26                                     Company, Inc.
27
28
                                        26        KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                      SUMMARY JUDGMENT OF NO INVALIDITY
                                                                   8:16-cv-1790-JVS-AGR
 Case 8:16-cv-01790-JVS-AGR Document 265 Filed 03/24/20 Page 31 of 31 Page ID
                                  #:8849



 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3   foregoing document has been served on March 23, 2020 to all counsel of record who
 4   are deemed to have consented to electronic service via the Court’s CM/ECF system.
 5   Any other counsel of record will be served by electronic mail and regular mail.
 6
                                              /s/ Oliver J. Richards
 7                                            Oliver J. Richards
                                              orichards@fr.com
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             27         KINGSTON’S MEMO IOT SPEX’S MOTION FOR
                                                            SUMMARY JUDGMENT OF NO INVALIDITY
                                                                         8:16-cv-1790-JVS-AGR
